Citation Nr: 1524484	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for peripheral artery disease, to include as secondary to service-connected disability.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

6.  Entitlement to service connection for peripheral neuropathy of the upper extremities. 

7.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety disorder and depression.

8.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2010, January 2013, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before Decision Review Officers at hearings held at the RO in September 2012 and in July 2014.  Transcripts are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to appear at a hearing before a Veterans Law Judge (VLJ) in May 2015, via videoconference.  However, in correspondence received in February 2015, the Veteran requested to appear before a VLJ, in person, at his local RO.  The Veteran must be scheduled for the requested hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a VLJ.  He must be notified by letter of the date, time, and place of that hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


